Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 



Continuity/Reexam Information for 16/341476 
    
        
            
                                
            
        
    

Parent Data16341476, filed 04/12/2019 and having 1 RCE-type filing thereinis a national stage entry of PCT/KR2017/014242 , International Filing Date: 12/06/2017claims foreign priority to 10-2016-0132598 , filed 10/13/2016


Non-Final Office Action after RCE

Claims 1-14 were canceled.
New claims 26 and 27 were added.  
Amendments in claims filed on were entered. 
No claim is allowed. 
New claims 22-27 were added.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022  has been entered.
 

STN structure Search
RN   221139-79-3  HCAPLUS     
CN   9,12-Octadecadienoic acid (9Z,12Z)-,
     1-[(acetyloxy)methyl]-2-[(1-oxohexadecyl)oxy]ethyl ester  (CA INDEX NAME)
  

    PNG
    media_image1.png
    210
    1025
    media_image1.png
    Greyscale

   


Response to Remarks

Applicants response filed on is acknowledged.  Since claims were amended therefore, rejection under 112 (1) written description is withdrawn.  New claims were added.  Applicants arguments were fully considered but were not found persuasive.   New claims were added.  The rejection addresses new claims.  The office action addresses all the claims.  New reference was added.. 

. 
Election of invention

Previously, Ina response to restriction requirement filed. Applicants elected group III and elected formula 2 in claim 14 as species. 1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol).  Restriction is made final.  Elected species for treatment of hepatitis by the compound of formula II is not allowable. claim 1 of Kim. Kim discloses same compound as instant compound of claim 14 for treating sepsis. Instant claim 14 is drawn to a method of treating hepatitis by the same compound is not taught by the prior art.


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 15-27 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Hong, John (US 20100010087) in view of  Wang D, et al. (Advances in sepsis-associated liver dysfunction. Burns Trauma, 2014 Jul 28;2(3):97-105. doi: 10.4103/2321-3868.132689. PMID: 27602369; PMCID: PMC5012093, 892 dated 07/30/2022). These references teach the treatment of sepsis and hepatitis which embraces applicants claimed invention. 
Determining the scope and contents of the prior art (MPEP 2141.01)
In regards to claims 15 and 16, John J. Hong  (20100010087A) The present invention relates to promoting stem cell migration and specialization by administering one or more MADG compounds. The present invention further pertains to repairing or promoting the healing of injured tissue or a wound of an individual by administering a MADG compound 1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol (also referred EC-18).   to the individual, or subjecting the injured tissue/wound to a MADG compound. Another aspect of the invention relates to treating disease or conditions that benefit from stem cell therapy by administering MADG with or without exogenous stem cell injury, or acute tubular necrosis. (Abstract).
Hong et al claim 1 is drawn to a  method of treating an individual having a wound or injured tissue, the method comprises:
a. selecting an individual having a wound or injured tissue; and
b. administering to the individual an amount of one or more MADG compounds, wherein the amount ranges between about 10 mg/kg and about 100 mg/kg;
wherein the healing of the wound or injured tissue is enhanced, or symptoms associated with the wound or injured tissue are ameliorated, as compared to a wound or injured tissue not subjected to the MADG compound.
2. The method of claim 1, wherein the MADG compound is represented by formula I:

    PNG
    media_image2.png
    300
    570
    media_image2.png
    Greyscale

Wherein,
R1 is 9-octadecenoyl and R2 is hexadecanoyl;
R1 is hexadecanoyl and R2 is 9-octadecenoyl;
R1 is hexadecanoyl and R2 is 9,12-octadecadiennoyl;
R1 is hexadecanoyl and R2 is 9,12,15-octadecatriennoyl; or
R1 is hexadecanoyl and R2 is 5,8,11,14-eicosatetraenoyl.


In regards to claim 17, wherein the MADG compound is represented by formula II:

    PNG
    media_image3.png
    431
    890
    media_image3.png
    Greyscale


In regards to tissue injury, Hong teaches  diseases or conditions muscular injury, lung injury, liver injury, kidney injury, , skin injury, hernia repair, (claim 5).  In regards to symptoms, symptoms associated with wound or injured tissue include bleeding, inflammation, edema, bruising, and elevation of leukocytes.

In regards to claims 18,  19, 22 and 23 are drawn to administration of the compound in an amount 0. To  mg/kg per day. To 0.001 to 000 mg per day,   Hong teaches amount ranges between about 10 mg/kg and about 100 mg/kg (Claim 1).
A person skilled in the art would find a appropriate amount of the compound depending on the condition, age and severity of the diseases.  One skilled in the art would be motivated to finds the optimal dosage range for the treatment through a routine optimization. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). "[T]he discovery of an optimum value of a variable in a known process is usually obvious.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 13868 (Fed. Cir. 2007).
Hong teaches method of treating an individual having a wound or injured tissue, the method comprises: a. selecting an individual having a wound or injured tissue; and b. administering to the individual an amount of one or more MADG compounds. (See claim 1).
Hong teaches MADG administration controls stem cell migration and activation, and applies to both endogenous as well as exogenous stem cells. MADG administration to individuals with and without the additional administration of stem cells. Diseases or conditions that are implicated by these methods include those that generally benefit from stem cell therapy or those that involve tissue repair or regeneration. Examples of such disease or conditions which include liver injury .and many others such as  brain injury, spinal cord injury, muscular injury, skeletal injury, acute tubular necrosis, bowel injury, lung injury, , kidney injury, skin injury, hernia repair, [0006].
 Hong teaches experimental model of abdominal sepsis (FIG. 2.). Performing CLP on a GFP chimeric mouse allows one to observe the behavior of BMSC in the setting of abdominal sepsis. [0020].  GFP-mouse chimera model can be especially useful in examining the effects of clinical agents that can enhance BMSC mobilization from the bone marrow niche in the setting of abdominal sepsis. [0029] and [0020].
Hong teaches that  EC-18 have demonstrated a dramatic improvement in survival in mice associated with administration to EC-18 following CLP (FIG. 3.).  EC-18 was administered at 50 mg/kg. This improvement in survival is associated with increased early expression of mRNA coding for stromal cell-derived factor 1 (SDF-1) and stems cell factor (SCF) in the lung and the liver as compared to controls. (FIGS. 4A,4B and 5A,5B). [0030].  Since BMSC are involved in tissue recovery and regeneration following injury, clinical agents that affect stem cell migration and specialization, such as EC-18, can have clinical utility in a wide variety of diseases. The GFP-mouse chimera model allows for direct testing of this. [0032]
To determine if MADG (e.g., EC-18) increases migration and specialization of stem cells to a site of injury, certain markers can be assessed or measured. invention relates to administration of MADG (e.g., EC-18) to an individual having tissue injury, and assessing the extent of stem cell migration and/or specialization, which can be measured by markers [0048].
It teaches method of parenteral application, particularly suitable are injectable, sterile solutions, preferably oily or aqueous solutions, as well as suspensions, emulsions, or implants, including suppositories. In particular, carriers for parenteral administration include aqueous solutions of dextrose, saline, pure water, ethanol, glycerol, propylene glycol, peanut oil, sesame oil, polyoxyethylene-polyoxypropylene block polymers, and the like. Ampules are convenient unit dosages. [0082]
The administration of MADG along with other forms of treatment can occur simultaneously or sequentially in time. Other forms of treatment include administration of stem cells (e.g., stem cell therapy) or other compound (e.g., wound healing compound) and can be administered before, after or at the same time as MADG. Thus, the term "co-administration" is used herein to mean that MADG and other forms of treatment will be administered at times to achieve a treatment of the disease, tissue repair, stem cell migration, stem cell specialization or combination thereof. The methods of the present invention are not limited to the sequence in which MADG and an addition form of treatment are administered, so long as they are administered close enough in time to produce the desired effect of repairing tissue, inducing stem cell migration and/or specialization, or treating the disease in question. [0065].
See example 1, This experiment demonstrates that EC-18 affects mobilization and specialization of stem cells of bone marrow origin to local and remote sites of injury. [0064] 
Administration of MADG significantly improved survival in mice following CLP with associated systemic alterations of a variety of cytokines. Increased levels of mRNA coding for SCF and SDF in lung and liver were found following CLP. Conclusions: PO administration of MADG following CLP results in marked improvement in survival. Cytokine level changes demonstrate associated immunomodulatory effects. These effects are mediated by bone marrow stromal and stem cell activation, evidenced by increases in SDF and SCF. (Results) 
In regards to claims 20 and 21, ,Hong teaches method of treatment to a subject which is a human.  [0042] and [0048].  Hong teaches the injured tissue is the result of acute or chronic diseases or conditions skin injury and symptoms associated with wound or injured tissue include bleeding, inflammation, edema, bruising, and elevation of leukocytes.  (Claims 4-6).
It would have been obvious to one skilled in the art at the time the invention was filed to use compound E-18 (1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol) with reasonable expectation of success to treat  injured tissue is the result of acute or chronic diseases or conditions skin injury and symptoms associated with wound or injured tissue or wound or injured tissue, or alleviates or ameliorates symptoms associated with the wound or injured tissue as taught by Hong reference.  Since Hong teaches the treatment of injured tissue is the result of acute or chronic diseases or conditions skin injury and symptoms associated with wound or injured tissue include bleeding, inflammation, edema, bruising, and elevation of leukocytes, parson skilled in the art would have motivation to apply the teachings to treat acute or chronic disease or condition, skin injury with wound or injured tissue by administering E-18 (1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol).   Person skilled in the art would consider such treatment because Hong teaches the same compound for treating acute or chronic disease or condition, skin injury with wound or injured tissue 
It would have been obvious to one skilled in the art at the time the invention was filed to administer the amounts of the same compound Hong teaches that actual effective amounts of compound or drug can vary according to the specific composition being utilized, the mode of administration and the age, weight and condition of the patient.  Dosages for a particular individual patient can be determined by one of ordinary skill in the art using conventional considerations, (e.g. by means of an appropriate, conventional pharmacological protocol).  A person skilled in the art would the same compound EC-18) can be administered in an amount between about 10 mg/kg and about 100 mg/kg once, or periodically (e.g., more than once a day, daily, weekly, monthly) over the course of treatment. In a preferred embodiment, a MADG compound is administered in a range between about 40 mg/kg and about 80 mg/kg, and in an aspect, at about 50 mg/kg.  [0058].
While Hong et al. teaches  1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol (also referred EC-18), does not explicitly teaches identification of a subject suffering from hepatitis.as in instant claims 20 and 24-27,  Wang et al- teaches advances in sepsis-associated liver dysfunction.  It teaches that histological examination shows that hepatitis and steatosis are the main findings in the liver in the majority of patients dying from sepsis. (See other hepatic responses to sepsis, end para, right col. page 100).
In regards to claims 20 and 22-27, Wang et al teaches clinical characteristics of sepsis-associated liver dysfunction some data showed that liver dysfunction occurs in 34.7% of septic patients. Sepsis-associated liver dysfunction can roughly be divided into hypoxic hepatitis and jaundice. Hepatic failure is traditionally considered a late manifestation of sepsis-induced multiple organ failure. (1st para, left col. Page 101).
Wang et al. teaches that  liver dysfunction as an early event in sepsis. Sepsis-associated liver dysfunction is mainly resulted from systemic or microcirculatory disturbances, spillovers of bacteria and endotoxin (lipopolysaccharide, LPS), and subsequent activation of inflammatory cytokines as well as mediators. Three main cell types of the liver which contribute to the hepatic response in sepsis are Kupffer cells (KCs), hepatocytes and liver sinusoidal endothelial cells (LSECs). In addition, activated neutrophils, which are also recruited to the liver and produce potentially destructive enzymes and oxygen-free radicals, may further enhance acute liver injury. The clinical manifestations of sepsis-associated liver dysfunction can roughly be divided into two categories: Hypoxic hepatitis and jaundice. The latter is much more frequent in the context of sepsis. Hepatic failure is traditionally considered as a late manifestation of sepsis-induced multiple organ dysfunction syndrome. Treatment measure is mainly focused on eradication of the underlying infection and management for severe sepsis. (Abstract).
Wang et al. teaches that Hypoxic hepatitis is related to hypoperfusion in the presence of hypovolemia as well as inadequate cardiac output, and it resolves fast under supportive therapy. Septic shock with hypoxic hepatitis can result in fulminant hepatic failure, which frequently leads to disseminated intravascular coagulation and bleeding. Lactate and amino acid clearance, as well as protein synthesis are reduced. Gluconeogenesis and glycogenolysis are decreased, and hypoglycemia can occur. (2nd  para, left col. Page 101)
It would have been obvious to one skilled in the art to use teachings of  Hong et al. and Wang et al to treat hepatitis as claimed for the reasons cited above.  Ttherefore, a person skilled in the art would for treating an individual having a wound or injured tissue, sepsis and hepatitis by the compound E-18 (1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol) with expectation of success.  
In regards to administration, one skilled in the art would be motivated to finds the optimal dosage range for the treatment through a routine optimization. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). "[T]he discovery of an optimum value of a variable in a known process is usually obvious.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 13868 (Fed. Cir. 2007).
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its “knockdown” value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. 
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627